Citation Nr: 1019508	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  09-00 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
lumbar spine disability.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
cervical spine disability.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left shoulder/arm disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel


INTRODUCTION

The Veteran was a member of the Army Reserves.  The record 
reflects periods of active duty for training confirmed from 
March 1987 to July 1987 and from April 2002 to May 2002.  
Copies of orders submitted by the Veteran reflect another 
period of active duty for training from July 28, 1998 to 
August 10, 1998, and that she was ordered to active duty for 
training for a period of 17 days, commencing April 17, 2003.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2007 rating decision. 

The issue of service connection for a lumbar spine disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the Veteran's claims of entitlement to 
service connection for the disabilities at issue in a March 
2005 rating decision.  The Veteran was notified of the 
decision, but did not appeal.

2.  Evidence obtained since the time of the March 2005 rating 
decision raises a reasonable possibility of substantiating 
the claims.

3.  Service Physical Evaluation Board/Medical Evaluation 
Board reports reflect the conclusion that the Veteran's 
current cervical spine and left shoulder/arm disabilities, 
diagnosed as osteoarthritis of the cervical spine with 
radiculopathy and osteoarthritis of the acromioclavicular 
joint with rotator cuff tendonitis, respectively, were 
incurred during a period of active duty for training.  


CONCLUSIONS OF LAW

1.  The March 2005 rating decision which denied entitlement 
service connection for a cervical spine disability is final; 
new and material evidence has been submitted, and the claim 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 (2009).

2.  Criteria for service connection for a osteoarthritis of 
the cervical spine with radiculopathy have been met.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

3.  The March 2005 rating decision which denied entitlement 
service connection for a left shoulder/arm disability is 
final; new and material evidence has been submitted, and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 (2009).

4.  Criteria for service connection for osteoarthritis of the 
acromioclavicular joint with rotator cuff tendonitis have 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, and 20.302.

The Veteran's service connection claims for lumbar spine, 
cervical spine and left arm/shoulder disabilities were 
initially denied by a December 2004 rating decision.  The 
Veteran was notified of that decision in the same month, but 
did not file a timely appeal and that decision became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2004); currently, 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

However, a previously denied claim may be reopened by the 
submission of new and material evidence, and initiated under 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Veteran sought to 
reopen her claims but they were denied again by a March 2005 
rating decision as new and material evidence had not been 
received.  Once again, the Veteran did not appeal, and the 
denial became final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently, 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2009).

Since the March 2005 rating decision is final, the Veteran's 
service connection claims for lumbar and cervical spine 
disabilities may be considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (2008); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

Here, new evidence is defined as evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The evidence added to the record since March 2005, includes a 
service Medical Evaluation Board report reflecting the 
conclusion that the Veteran's lumbar spine, cervical spine, 
and left shoulder/arm disabilities were incurred during 
periods of active duty for training.  The evidence also 
includes the report of a military Physical Evaluation Board 
dated in November 2006, which determined the Veteran was 
unfit for duty by reason of cervical spine and lumbar spine 
disabilities that while existing prior to service, were 
aggravated during a period of active duty for training in 
April 2003.  With respect to the left shoulder/arm 
disability, the Physical Evaluation Board report, reflects 
the conclusion that this had its onset during a period of 
active duty for training in 1998, but that it does not render 
the Veteran unfit for duty.  

Given the obvious relevance of this evidence to the issue of 
service connection for the claimed disabilities, and the 
absence of this evidence at the time the prior final decision 
was made, this is new and material and the claims are 
reopened.  

Service Connection Merits Determination

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.
 
If a claimant with service after December 31, 1946 qualifies 
for status as a 'veteran' with respect to a particular period 
of service, she is presumed to have been in sound condition 
when examined, accepted, and enrolled for that period of 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  This 
presumption can be rebutted only by clear and unmistakable 
evidence demonstrating that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
service.  Id. 
 
Similarly, if a claimant qualifies for status as a 'veteran' 
with respect to a particular period of service, and it is 
shown that a pre-existing disability underwent an increase in 
severity during that service, the disability is presumed to 
have been aggravated by service.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306 (2009).  This presumption can be 
rebutted only by clear and unmistakable evidence 
demonstrating that the increase was due to the natural 
progress of the condition.  38 C.F.R. § 3.306(b). 
 
To establish status as a 'veteran' based upon a period of 
active duty for training (ACDUTRA), the evidence must 
establish that the claimant was disabled from a disease or 
injury incurred or aggravated in line of duty during that 
period of ACDUTRA.  38 U.S.C.A. §§ 101(2), (24) (West 2002); 
38 C.F.R. §§ 3.1(d), 3.6(a) (2009); Harris v. West, 13 Vet. 
App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995).  The fact that a claimant has established status as a 
'veteran' for purposes of other periods of service (e.g., a 
prior or subsequent period of active duty) does not obviate 
the need to establish that the claimant is also a 'veteran' 
for purposes of a period of ACDUTRA where the claim for 
benefits is premised on that period of ACDUTRA.  Mercado- 
Martinez v. West, 11 Vet. App. 415, 419 (1998). 

With respect to cervical spine and left shoulder/arm 
disability, the 2006 Medical Evaluation Board report 
mentioned above, narrates the onset of complaints during a 
period of active duty for training in August 1998, which is 
corroborated by the content of private medical records 
generated during that time frame.  Subsequent records reflect 
ongoing relevant complaints to these areas, which increased 
in severity with respect to the neck following an automobile 
accident that occurred while the Veteran was traveling to 
report for a period of active duty for training in April 
2003.  [This travel status counts as a period of active duty 
for training for purposes of establishing entitlement to VA 
benefits for injuries incurred or aggravated during that 
travel period. 38 C.F.R. § 3.3(b)(6)]  The Medical Evaluation 
Board concludes with the finding that the Veteran has 
osteoarthritis of the cervical spine with radiculopathy and 
osteoarthritis of the acromioclavicular joint with rotator 
cuff tendonitis, that was incurred in service in 1998.  

The aforementioned Physical Evaluation Board report, likewise 
concludes with the diagnoses of current disabilities with 
respect to the Veteran's cervical spine (osteoarthritis) and 
shoulder (adhesive capsulitis), but found that while the left 
shoulder disability was incurred in line of duty during the 
Veteran's 1998 period of active duty for training, the 
cervical spine disability pre-existed any period of active 
duty for training, but was aggravated in line of duty in the 
April 2003 automobile accident.  This conclusion as to the 
time of onset of the neck disability as compared to the time 
of onset shown in the Medical Evaluation Board report would 
appear to be based on the sketchy details regarding the early 
stages of this disability found in the Medical Evaluation 
Board report.  

In any event, given the un-contradicted medical evidence that 
the Veteran's current neck and shoulder disabilities were 
incurred in or aggravated in line of duty during a period of 
active duty for training, a basis upon which to establish 
service connection for these disabilities has been presented.  
Further, resolving reasonable doubt in favor of the Veteran 
on the question of whether the neck disability was incurred 
during service or aggravated during service, we must find it 
was incurred in service.  

In light of these results, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
harmless error).


ORDER

New and material evidence having been presented, the 
Veteran's claim of entitlement to service connection for a 
cervical spine disability is reopened.

Service connection for a cervical spine osteoarthritis with 
radiculopathy is granted.  

New and material evidence having been presented, the 
Veteran's claim of entitlement to service connection for a 
left shoulder/arm disability is reopened.

Service connection for osteoarthritis of the left 
acromioclavicular joint with rotator cuff tendonitis is 
granted.  


REMAND

With respect to the Veteran's lumbar spine disability, the 
Veteran's Medical Evaluation Board report narrates the onset 
of this as occurring during a period of active duty for 
training after a fall that apparently took place at Fort Lee, 
Virginia in 1992, with a specific reference made to physical 
therapy taking place in February 1992.  The basis for 
asserting these facts is not presently associated with the 
claims folder.  Efforts to confirm a period of active duty 
for training, or inactive duty training at Fort Lee in 1992 
should be made.  

In this regard, it is observed that the Physical Evaluation 
Board report reached the conclusion that the lumbar spine 
disability was aggravated in line of duty by the April 2003 
automobile accident, which could form a basis for an award of 
service connection.  However, the process of deducting any 
pre-aggravation level of impairment for purposes of 
determining the appropriate level of compensation, could 
adversely effect the Veteran.  In addition, the Medical 
Evaluation Board report did not consistently describe the 
date of onset of the appellant's low back disability.  
Accordingly, additional evidence surrounding the potential 
time of onset of the disability should be sought.  

Under the circumstances described above, this case is 
remanded for the following:  

1.  With any assistance necessary from 
the appellant, the RO should contact the 
appropriate entity to establish whether 
the appellant had any period of active 
duty for training or inactive duty 
training at Fort Lee, Virginia in 1992, 
(including in February of that year), as 
referenced in the 2006 Medical Evaluation 
Board report.  

2.  Thereafter, the RO should review the 
evidence and enter its determination.  If 
the decision remains adverse, the 
appellant and her representative should 
be provided a supplemental statement of 
the case and given an opportunity to 
respond before the case is returned to 
the Board for its consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


